AFFIRMED; Opinion Filed May 12, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01081-CR

                          MONIQUE NESHAE ADLEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F11-63320-H

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Evans

       Monique Neshae Adley appeals her conviction for aggravated robbery. In two issues,

appellant contends the sentence imposed violates her constitutional rights. We affirm the trial

court’s judgment.

       Appellant pleaded guilty before a jury for aggravated robbery with a deadly weapon, a

firearm. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). After finding appellant guilty,

the jury assessed punishment at seven years’ imprisonment. Appellant contends the seven-year

sentence is grossly disproportionate to the offense and inappropriate to the offender, in violation

of the United States and Texas Constitutions. Appellant asserts she participated in the robbery
because she was influenced by her male friends who had the firearm. She asserts that because

she has two young children and a job awaiting her, she should have been granted probation. The

State responds that appellant failed to preserve her complaints for appellate review and

alternatively, the sentence cannot be characterized as being grossly disproportionate to the

offense.

       Appellant did not complain about the sentence either at the time it was imposed or in a

motion for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d at 723.

Thus, she has not preserved this issue for appellate review. Moreover, punishment that is

assessed within the statutory range for an offense is neither excessive nor unconstitutionally

cruel or unusual. Kirk v. State, 949 S.W.2d 769, 772 (Tex. App.—Dallas 1997, pet. ref’d); see

also Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984). Aggravated robbery is a

first-degree felony offense, punishable by imprisonment for five to ninety-nine years or life and

an optional fine not to exceed $10,000. See TEX. PENAL CODE ANN. § 12.32. Appellant’s seven-

year sentence is at the bottom end of the statutory range. We conclude the sentence does not

violate either the United States or Texas Constitution. We overrule appellant’s two issues.

       We affirm the trial court’s judgment.




                                                     / David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
121081F.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


MONIQUE NESHAE ADLEY, Appellant                   Appeal from the Criminal District Court
                                                  No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01081-CR       V.                       F11-63320-H).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices Fillmore and Lewis participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 12, 2014.



                                                         / David Evans/
                                                         DAVID EVANS
                                                         JUSTICE




                                            -3-